ORDER
HARKINS, Senior Judge.
The initial complaint in these consolidated cases was filed September 18, 1986; subsequent complaints were filed in the period 1986-88.
Trial was held during the period May 13-24, 1991, on the FLSA exemption issue as to seven lieutenant positions and seven sergeant positions.
An opinion on liability, filed on June 30, 1992, was authorized to be published in the United States Claims Court Reporter. See Amshey v. United States, 26 Cl.Ct. 582 (1992).
On May 6, 1993, the parties filed a Joint Stipulation for Entry of Final Judgment, that had been executed on May 5,1993, by defendant’s attorney of record. The stipulation contains the following item:
10. This stipulation is conditioned upon the court’s entering an order vacating its entire opinion issued on June 30,1992.
It is in the interest of justice to resolve all of the remaining claims in these consolidated cases in accordance with the stipulation and avoid further protracted litigation on the remaining claims in these cases. Accordingly,
IT IS ORDERED:
1. The provisions of the joint stipulation for entry of final judgment are accepted by the court.
2. The court’s opinion filed June 30,1992, is vacated.
3. The June 30,1992, opinion continues as an item of record in the dockets of these consolidated cases. The authorization to publish the opinion in the United States Claims Court Reporter remains unchanged.
4. The Clerk is directed to enter final judgment in favor of plaintiffs in the amount of $1,300,000 (one million three hundred thousand dollars) in accordance with the terms of the May 5,1993, stipulation.